     Case 4:19-cv-00226 Document 125 Filed on 04/21/20 in TXSD Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

RUSSELL, et al,                        []
    Plaintiffs                         []
                                       []           No. 4:19-cv-00226
v.                                     []           Hon. Lee H. Rosenthal
                                       []           U.S. District Judge
HARRIS COUNTY, TEXAS, et al,           []
    Defendants                         []

          REPORT OF SHERIFF ED GONZALEZ APRIL 21, 2020

      Pursuant to this Court’s Order dated April 14, 2020, the Sheriff provides the

following information:

      1. As of April 21, 2020, the overall population of the jail was 7443. Of that

         total, there were 5831 felony pre-trial detainees.

      2. Since the last report on Friday April 17, 2020, an additional 14 inmates

         have been released (relating to the original lists of 426 detainees charged

         with non-violent offenses with no prior violent convictions).

      3. Total number of inmates testing positive for COVID-19: 99

      4. Total number of inmates with symptom and presumptively positive: 144

         (of which 19 are awaiting test results)

      5. Inmates in observational quarantine: 2272

      6. HCSO employees testing positive for COVID-19: 151

         (an additional 368 employees on quarantine).
                                            1
    Case 4:19-cv-00226 Document 125 Filed on 04/21/20 in TXSD Page 2 of 2




                                      Respectfully submitted.

                                      /s/ Murray Fogler
                                      Murray Fogler
                                      FOGLER, BRAR, O’NEIL & GRAY, LLP
                                      S.D. Tex. No. 2003
                                      State Bar No. 07207300
                                      mfogler@foglerbrar.com
                                      909 Fannin, Suite 1640
                                      Houston, Texas 77010
                                      Tel: 713.481.1010
                                      Fax: 713.574.3224

                                      Victoria Jimenez
                                      Legal Director
                                      Harris County Sheriff’s Office
                                      1200 Baker St.
                                      Houston, Texas 77002
                                      Tel: 346.286.1588
                                      Victoria.Jimenez@sheriff.hctx.net

                                      ATTORNEYS FOR SHERIFF ED GONZALEZ




                         CERTIFICATE OF SERVICE

      I certify that on April 21, 2020, a copy of this document was served on counsel

of record via electronic filing in accordance with the USDC Southern District of

Texas Procedures for Electronic Filing.

                                      /s/ Murray Fogler
                                      Murray Fogler




                                          2
